[Cite as Bouska v. Bradshaw, 2017-Ohio-802.]


                                      COURT OF APPEALS
                                   RICHLAND COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT

                                                       JUDGES:
RICHARD BOUSKA                                 :       Hon. W. Scott Gwin, P.J.
                                               :       Hon. Patricia A. Delaney, J.
                                 Petitioner    :       Hon. Craig R. Baldwin, J.
                                               :
-vs-                                           :
                                               :       Case No. 16CA53
MARGARET BRADSHAW, WARDEN                      :
                                               :
                              Respondent       :       OPINION




CHARACTER OF PROCEEDING:                           Writ of Habeas Corpus - Judicial Sanction



JUDGMENT:                                          Dismissed


DATE OF JUDGMENT ENTRY:                            March 6, 2017


APPEARANCES:

For Petitioner                                     For Respondent

RICHARD BOUSKA #673-652                            JERRI L. FOSNAUGHT
Richland Correctional Inst.                        Assistant Attorney General
Box 8107                                           150 East Gay Street, 16th Floor
1001 Olivesburg Road                               Columbus, OH 43215
Richland County, Case No. 16CA53                                                         2

Gwin, P.J.

         {¶1}   Petitioner, Richard Bouska, has filed a Petition for Writ of Habeas Corpus

arguing he is entitled to release from prison. Respondent in turn filed a Motion to Dismiss

for failure to state a claim upon which relief may be granted.

         {¶2}   Bouska was convicted in the Cuyahoga County Court of Common Pleas of

several felony offenses. The Cuyahoga County Court sentenced Bouska to 12 months

each on four counts and six months on one count. The sentences were ordered served

concurrent to one another for an aggregate sentence of 12 months.

         {¶3}   It is undisputed that Bouska was on post-release control at the time the

Cuyahoga County offenses were committed. Bouska was on post-release control due to

an earlier conviction and prison sentence out of the Lorain County Court of Common

Pleas.

         {¶4}   At the time of his sentencing, the Cuyahoga Court terminated Bouska’s post

release control and imposed two additional years in prison as a judicial sanction for

committing new offenses while on post-release control. The two year judicial sanction

was ordered to be served consecutive to the 12 months for the new offenses for a total

period of three years of incarceration.

         {¶5}   Ten months after the sentence was imposed in Cuyahoga County, Bouska

filed a motion to vacate his post release control supervision with the Lorain County Court

of Common Pleas. The Lorain County Court granted the motion without explanation. We

have not been provided with a copy of the motion, so we are unable to deduce the Lorain

County Court’s reasoning.
Richland County, Case No. 16CA53                                                            3


       {¶6}    Petitioner argues the Cuyahoga County two year judicial sanction is void

because Petitioner’s post-release control was vacated by Lorain County.

       {¶7}    Habeas corpus, like other extraordinary writs, is not available when there is

an adequate remedy at law. State ex rel. Jackson v. McFaul, 73 Ohio St.3d 185, 186, 652

N.E.2d 746 (1995); Luchene v. Wagner, 12 Ohio St.3d 37, 39, 465 N.E.2d 395 (1984).

       {¶8}    It is undisputed that Petitioner was on post-release control at the time the

Cuyahoga County Court imposed the judicial sanction. Petitioner has or had an adequate

remedy at law by way of appeal, petition for post-conviction relief, or motion to withdraw

his guilty plea.

       {¶9}    In a case very similar to the instant case, the Fourth District found, “Whether

the trial court in [the second case] properly sentenced Petitioner is not determinative in

deciding the availability of a writ of habeas corpus. Although Petitioner claims that the

court lacked jurisdiction to sentence him to a prison term, he has mistaken the alleged

impropriety of the trial court's judgment for lack of jurisdiction. Furthermore, direct appeal

or post-conviction relief are the proper avenues to address such alleged errors in

sentencing. Womack v. Warden, 7th Dist. No. 04 BE 58, 2005-Ohio-1344, at ¶ 4.” Young

v. Brunsman, 2008-Ohio-64, ¶ 20 (4th Dist. Ross). See also State v. Grimes, 2015-Ohio-

3497, ¶ 3 (5th Dist. Muskingum), appeal allowed, 145 Ohio St.3d 1407, 2016-Ohio-899,

46 N.E.3d 702, ¶ 3 (2016) wherein the Appellant utilized a motion to vacate judicial

sanction to obtain review of the judicial sanction imposed pursuant to a void term of post

release control.
Richland County, Case No. 16CA53                                                          4


       {¶10} Because an adequate remedy at law exists or existed, a writ of habeas

corpus does not lie. We therefore decline to issue the writ and grant the motion to dismiss.



By Gwin, P.J.,

Delaney, J., and

Baldwin, J., concur